DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on November 2, 2022 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 2, 2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Disdier et al. (FR 3,025,588 A1).
With regards to Claim 1, Disdier discloses an aircraft lamp [Figures 1-4] including:
A light source unit [(16A-B) // (15, 56, 58)];
A lamp housing (14, 48, 53) that houses the light source unit; and
A power supply control unit that has a casing (12) and includes a control circuit structure (22, 26) configured to control light emission of the light source unit,
Wherein the control circuit structure is housed in the casing [note Figure 2], and
Wherein the casing is disposed outside the lamp housing [note Figures 1-2].
With regards to Claim 6, Disdier discloses the lamp housing including a lamp body [e.g., (48, 53)] having a container shape and subjected to press processing,1 and an outer lens (14) attached to the lamp body, and wherein the casing of the power supply control unit is attached to the outside of the lamp housing [note Figures 1-2].
With regards to Claim 7, Disdier discloses the aircraft lamp is configured as an ice inspection lamp or a logo lamp of an aircraft [note Figures 1-2 as broadly interpreted].2
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With regards to Dependent Claim 2, the Applicant has sufficiently claimed and defined the aircraft lamp, whereby the prior art fails to teach or suggest the combination of structural and functional limitations claimed in the preceding base claim and therein, specifically to the details and dispositions of the claimed elements relative to one another, and in particular to the power supply control unit further including a power supply transformer configured to transform power of a power supply for the light source unit, wherein the power supply transformer is housed in the casing and is fixedly supported with respect to the casing, and wherein the control circuit structure is movably supported with respect to the casing.
Subsequent Claims 3-5 are allowable due to dependency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 5,293,304A to Godfrey that teaches an aircraft lamp with power supply in a separate casing [note Figure 2].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, November 23, 2022

/Jason M Han/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
        2 It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).